IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                 No. 12-70022                   August 13, 2014
                                                                   Lyle W. Cayce
JESSIE HOFFMAN,                                                         Clerk


                                          Petitioner - Appellant
v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                          Respondent - Appellee




                Appeal from the United States District Court
                   for the Eastern District of Louisiana


      ON PETITION FOR REHEARING AND REHEARING EN BANC


(Opinion 5/12/14, 5 Cir., 752 F.3d 430)


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:
      The Petition for Rehearing is DENIED and no member of this panel nor
judge in regular active service on the court having requested that the court be
polled on Rehearing En Banc, (FED R. APP. P. and 5TH CIR. R. 35) the
Petition for Rehearing En Banc is also DENIED.
      We address two arguments that Hoffman presents to us for panel
rehearing. First, Hoffman points out that Dr. Elaine Salzer did compile an
expert report which was in defense counsel’s possession. Second, Hoffman
                                 No. 12-70022
contends that our opinion assumes that defense counsel relied on the findings
of the court-appointed competency experts when they decided to cease efforts
to further investigate his background and mental health. Hoffman argues that
these facts ought to change our assessment of the state court’s disposition of
the Strickland claim under 28 U.S.C. § 2254(d).
      We correct our opinion to the extent that it implies Dr. Salzer did not
create a written report. However, as we noted, Dr. Salzer did not compile a
psychosocial history. Furthermore, lead counsel William Alford did testify
during a post-conviction deposition that he specifically asked Dr. Salzer not to
prepare a written report. Next, we need not disagree with Hoffman’s
contention that defense counsel relied only on their own expert.
      Having reviewed the record in its entirety, however, we continue to hold
that the state court’s adjudication cannot be faulted. The state court decided
that there was no deficient performance, and thus no Strickland error. Under
§ 2254(d), this decision was neither contrary to nor an unreasonable
application of clearly established federal law as determined by the Supreme
Court.
      The petitions for rehearing and rehearing en banc are DENIED.




                                       2